Citation Nr: 0401552	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left trapezoid 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.  Service in Vietnam in 1967 and 1968 is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

If no appeal is filed, a decision of the RO becomes final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (2003); 38 C.F.R. § 20.1103 (2003).  If a 
claim of entitlement to service connection has been 
previously denied, and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (2003); 38 C.F.R. § 3.156 (2003).

The record shows that the veteran's claim for left trapezoid 
strain was disallowed in a rating decision of April 1988 by 
the Little Rock, Arkansas RO.  The veteran did not appeal 
that decision.  Nevertheless, he provided a statement in 
November 1988 in which he mentioned treatment at the Little 
Rock VA Medical Center (VAMC).  The RO confirmed the previous 
denied by rating action taken later in November 1988.  No 
appeal was initiated.  

In February 2002 the veteran requested that his claim be 
reopened.  In response to an April 2002 RO request for 
evidence, in May 2002 the veteran provided, inter alia, a 
properly executed VA Form 21-4142, Authorization and Consent 
to Release Information to VA, identifying records of 
treatment at the Little Rock VAMC in 1987 and 1988.  The 
request to reopen was denied by the RO by a May 2002 rating 
decision which found that the evidence submitted was not new 
and material.  No mention was made of the Little Rock VAMC 
treatment records, and the claims file contains no such 
records.  

In cases decided since July 21, 1992, VA is presumed to have 
constructive knowledge of any evidence generated by VA that 
pre-dated VA's final decision.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Bell is inapplicable to the 1988 Rating 
Decision because that decision, which became final in 1989, 
preceded Bell.  See Damrel v. Brown, 6 Vet. App. 242 (1994) 
(only the law that existed at the time of the prior final 
adjudication is to be considered).  

However, as noted above, in addition to identifying the 
Little Rock VAMC treatment records in 1988, the veteran also 
identified them in May 2002 in the course of the instant 
request to reopen.  VA thus had knowledge of the possible 
existence of Little Rock VAMC treatment records in 2002.  
However, there is nothing of record to indicate that any 
attempt was made to obtain those records and consider them in 
adjudicating the veteran's request to re-open the claim.  The 
Board therefore finds that the veteran's request to reopen 
his claim for service connection for strain of the left 
trapezoid cannot be fairly adjudicated until an attempt is 
made to obtain treatment records held at the Little Rock 
VAMC.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, given the 
context of the application to 
reopen, the RO should ensure that 
the notification requirements are 
fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

2.  The RO should seek treatment 
records from the VA Medical Center 
in Little Rock, Arkansas for the 
period from 1987 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should then re-adjudicate 
the veteran's claim as an 
application to reopen a claim of 
service connection for strain of the 
left trapezoid.

5.  If the benefit sought on appeal 
is not granted, the RO should issue 
a supplemental statement of the case 
and provide the veteran and his 
representative with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112, respectively).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

